Citation Nr: 9902546	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder and 
various lower extremity disorders, claimed as secondary to 
service connected Menieres disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from December 
1941 to September 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating decision, in part, 
denied entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  That issue has 
been resolved.  During the development of the appeal the 
issue involving service connection for various orthopedic 
disorders, claimed as secondary to the veterans service 
connected Menieres disease, required development as being 
intertwined with the veterans TDIU claim.  

In May 1993, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The veterans assertions in the issue currently on appeal are 
equivocal.  Besides asserting that his back and other 
disorders were caused by falls resulting from his service 
connected Menieres disease, the veteran has also made 
assertions for service connection on a direct basis.  He also 
claims that he incurred the claimed disorders as a result of 
an injury during active service.  The Board denied service 
connection for these disorders in an April 1988 decision.  
That decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The issue of 
new and material evidence to reopen the veterans claims for 
service connection on a direct basis has not been developed 
for appellate consideration and is not properly before the 
Board at this time.  The issue is referred to the RO for 
action deemed appropriate.  

The case was previously before the Board in April 1994, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The competent medical evidence of record reveals that the 
veteran currently suffers from lumbar stenosis and 
osteoarthritis of the spine.  

3.  There is no medical opinion, or other competent evidence, 
linking the veterans current spine disorders to the 
veterans service connected Menieres disease.

4.  With the exception of the veterans left ankle, there is 
no competent medical evidence of any current disorders 
involving the lower extremities.  


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a back disorder and various lower 
extremity disorders, claimed as secondary to service 
connected Menieres disease, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for Menieres disease, 
currently rated as 100 percent disabling.  Essentially, the 
veteran contends that the RO committed error in denying 
service connection for back disorder and various lower 
extremity disorders.  He argues that he has fallen numerous 
times because of his service connected Menieres disease.  
Specifically he avers that these fall injuries have resulted 
in:  a back disorder; a hip disorder, and a knee disorder.  
We note that the RO has granted service connection for a left 
ankle disorder secondary to the veterans service connected 
Menieres disease.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The claim 
before the Board in this case does not involve the question 
of whether the disabilities at issue had their onset in 
service or were aggravated during service.  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A claim for secondary service connection, like all claims, 
must be well grounded.  The key element of well groundedness 
in a secondary service connection claim is the nexus, or 
link, between the veterans service-connected disability and 
the disability which he is claiming as secondary.  
Specifically, competent medical evidence is required to show 
the nexus between the two.  Libertine v. Brown, 9 Vet. 
App. 521, 522-3 (1996). 

Generally, competent medical evidence is required to meet 
each of the elements of a well grounded claim.  However, for 
the second element the kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.   

In this case, the determinative issues presented by the claim 
are (1) whether the veteran has any current back and/or lower 
extremity disorders; and, if so, (2) whether any current 
disability is etiologically related to the veterans service 
connected Menieres disease or injuries resulting from falls 
caused by the Menieres disease.  The Board concludes that 
medical evidence is needed to lend plausible support for all 
of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

There is a considerable volume of medical evidence of record.  
There are VA medical treatment records which indicate that 
the veteran did fall as a result of his service connected 
Menieres disease.  A January 1992 VA orthopedic consultation 
reveals that the veteran reported frequent falls and injury 
to his right hip.  However, x-ray examination of the 
veterans hips and pelvis were normal with no abnormality 
noted by the examining physician.  In June 1992 the veteran 
reported another fall which resulted in injury to his head 
and chest.  

In April 1994 x-ray examination of the veterans lumbosacral 
spine was conducted.  The impression was degenerative 
arthritis with degenerative disc disease.  There was also 
minimal scoliosis but no evidence of fracture.  July 1994 VA 
medical treatment records again reveal that the veteran 
reported falling and hitting his head again.  

In November 1994 a VA examination of the veterans spine was 
conducted.  The veteran reported several major falls, 
injuring his back.  Range of motion testing was conducted; 
however, the report does not indicate which region of the 
spine the test results apply to.  Apparently no x-rays were 
reviewed by this physician.  The diagnosis was multiple 
contusions, cervical, thoracic and lumbar spine.  

In December 1994 another VA orthopedic examination of the 
veteran was conducted.  Physical examination revealed that 
the veterans right leg is about 1/2 inch shorter than the 
left.  He has known about that for many years and wears an 
insert in the heel of the right shoe for that purpose.  
Otherwise, his legs have a normal appearance.  With the 
exception of mild swelling of the left ankle, no 
abnormalities of the lower extremities were noted.  Range of 
motion of the hips, knees, and ankles was normal.  His spinal 
curves had normal appearance and there was no tenderness to 
palpation and no muscle spasm.  X-rays were taken and the 
examining physician reviewed the results.  The x-rays 
revealed advanced arthritic changes involving the entire 
spine.  However, the veterans hips, pelvis, and sacroiliac 
joints were normal.  The opinions of the examiner and the 
radiologist were that the spine had advance degenerative 
osteoarthritis which was not caused by trauma.  

In March 1996 a MRI of the veterans spine and hips was 
conducted.  Imaging of the spine showed disc space narrowing 
at L2-L3 and L4-L5.  Imaging of the hips revealed no 
abnormalities.  A VA discharge summary reveals that the 
veteran underwent a lumbar laminectomy in January 1998.  

In July 1998 a VA neurology examination of the veteran was 
conducted.  The examination report stated:

This is a 76-year-old gentleman who, while in the 
service, was diving and had rupture of both 
eardrums.  Since that time, he has been having some 
intermittent dizziness and lightheadness as well as 
tinnitus.  He then was out of service and had an 
electronics business and said that at about the age 
of 65, his dizziness started getting worse.  He had 
had an MRI of the brain, which failed to reveal any 
significant pathology in the internal acoustic 
meatus or in the areas responsible for the 
vestibular connections.  He has been absolutely 
incorrectly and erroneously diagnosed as Menieres 
syndrome, which he does not have. If he had 
Menieres syndrome, he would have absent caloric 
responses, and he would have recurrent episodes of 
vertigo, which is not the type of symptoms that he 
has.  He said that he gets episodes every day.  
Over the last 10 years, the Menieres would have 
probably been burnt out or would have left him with 
deafness and no more vertigo.  In any case, if you 
really wish to assess the Meniere syndrome, the 
simplest test you can do is cold and warm water 
calorics, which I did not find in his entire chart, 
even though I reviewed both volumes of his C-
folder.

The question that you had asked was related to his 
back and hip problems.  This gentleman had some 
spinal stenosis, which was seen on the MRI of the 
lumbosacral spine, which was not responsible for 
the symptoms, and he underwent unnecessary surgery 
in February of 1998 in my opinion.  This surgery 
has not proved beneficial, but he was not having 
any significant symptoms prior to that except for 
some low back pain off and on.  He now says he uses 
a wheelchair.  When I asked him to walk, he was 
hesitant and tended to sway to one side and then to 
the other, and this is a hysterical gait for 
secondary gain.  It is not due to any pathological 
disease or CNS problems.  Similarly, he had 
weakness in his lower extremities which was again 
not due to any disease of the nerves, roots, spinal 
cord, or any part of the nervous system.  There is 
no evidence of atrophy and there are no atrophic 
changes.  Reflexes are symmetrically sluggish.  The 
sensory exam is patchy and unreliable and does not 
fit any known neuroanatomic pattern and is not 
compatible with the organization of the human 
nervous system.  He does have slight scoliosis and 
therefore a difference in leg length with a lift in 
the right shoe, which is the probable cause of his 
low back pain which may still persist.  The surgery 
was totally unnecessary in my opinion.  He does not 
have any radiculopathy, and he did not need the 
surgery, and the surgery can in no way be 
attributed to anything connected to the service, 
nor can his low back pain or hip pain, which is due 
to scoliosis and old age plus arthritis.  There is 
marked embellishment of symptoms for secondary 
gain.  There is serious doubt whether he ever had 
Menieres disease at all.  If you wish to pursue 
it, you may get at least cold and warm water 
calorics and get the opinion of another ear, nose 
and throat specialist and repeat the audiograms and 
do the recruitment and other audiologic tests which 
are appropriate.  You did not ask me to evaluate 
that aspect, and that was not the question.

To paraphrase and finally summarize, the low back 
problem is not service connected, is not connected 
to Menieres disease.  The surgery that he had was 
unnecessary and there is no neurological disability 
but embellishment for secondary gain.

In August 1998 another VA orthopedic examination of the 
veteran was conducted.  the veteran complained of pain and 
stiffness in the back, left hip, and occasional pain in the 
left ankle.  He also reported sustaining a back injury 
during service.  Range of motion testing of the lumbar spine 
revealed limited ranges of motion with pain.  Boarding of 
the spine because of spasm and tenderness noted.  Range of 
motion testing of the hips revealed flexion to 110 degrees 
and extension to 0 degrees.  The physician indicated that 
this was a reduced range of motion.  Range of motion 
testing of the knees revealed flexion to 130 degrees and 
extension to 0 degrees bilaterally.  The included service 
connected explosive trauma aggravated and initiating the 
lower lumbar back pain with additional degenerative factors 
over aging with final impact of lumbar canal stenosis which 
required surgery.  The physician reviewed July 1997 MRI 
reports and concluded that the pathology of lumbar stenosis 
with diffuse degenerative disc disease with disc protrusion . 
. . is partially the result of the injury that he sustained 
while in the service and is partially due to the degenerative 
changes superimposed on this over several years.  The Board 
notes that this physician apparently did not review the 
claims file and it does not appear that he understood the 
purpose of the examination.  The issue of direct service 
connection has previously been denied by the Board.  

The competent medical evidence of record reveals that the 
veteran has osteoarthritis of the spine.  However, there is 
no competent medical evidence which relates the veterans 
spine disorder to his service connected Menieres disease.  
The medical evidence of record reveals that the veterans 
spine disorder is degenerative in nature and due to age.  The 
veteran fails to show the required nexus between his current 
spine disorder and his service connected Menieres disease.  
See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). A claim for a disability cannot be well grounded 
unless there is a medical opinion that links the current 
disability to the appellants term of service or a service 
connected disability.  In the usual case this nexus would 
consist of a medical diagnosis of a current disability that 
looks backward to an in-service disease or injury and links 
the two.  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 
7 Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Slater v. Brown, 9 Vet. App. 240 (1996).

With respect to other lower extremity disorders, there is no 
evidence of current disability.  Radiology evidence reveals 
the veterans hips are normal and no disorder of the lower 
extremities has been diagnosed.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretarys and Courts interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veterans claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veterans claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veterans claim for 
service connection for a back disorder and various lower 
extremity disorders, claimed as secondary to service 
connected Menieres disease, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
